                      No. 6:10-cr-00017

                 United States of America,
                         Plaintiff,
                            v.
                   Michael Galyean (4),
                        Defendant.

                Before B ARKER , District Judge

                          ORDER

    This criminal action was referred to United States Magis-
trate Judge John D. Love pursuant to 28 U.S.C. § 636(b)(3).
Judge Love held a final revocation hearing on February 25,
2020. Doc. 492. Judge Love filed a report and recommendation
as to the disposition of this matter. Doc. 495. Defendant
waived his right to object to the report, agreed to the revoca-
tion of his supervised release, agreed to the sentence below,
and waived his right to be present for sentencing. Doc. 494.
    Having reviewed the report, and being satisfied that it
contains no clear error, the court adopts it as the opinion of
the court. The court orders that defendant Michael Galyean
be sentenced to a period of 8 months’ imprisonment with no
supervised release to follow. The court recommends that de-
fendant serve his sentence at FCI Texarkana, if available.
                   So ordered by the court on February 27, 2020.



                                  J. C AMPBELL B ARKER
                                United States District Judge
